TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00018-CV



                         Byron Justice and Aaron Johnson, Appellants

                                                 v.

        Janet Mortenson, Permanent Receiver for National Life Settlements, LLC;
                             and NATT, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-11-000545, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Byron Justice and Aaron Johnson have filed pro se notices of appeal from

a district court order granting the Receiver’s motion for partial summary judgment. Review of

the clerk’s record in this case confirms that the order is not final because it does not dispose of

all claims against all parties. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Additionally, there is no statutory basis for review of this interlocutory order. Cf. Tex. Civ. Prac.

& Rem. Code § 51.014. The Court accordingly wrote appellants on February 13, 2015, advising

of the jurisdictional defect and requesting a response explaining how we have jurisdiction by

February 23, 2015. We cautioned appellants that failure to file a response within the time requested

would result in dismissal of the appeal without further notice. As of today’s date, appellants have

not filed a response. We dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 27, 2015




                                              2